DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.
Applicant’s election without traverse of Species A, claims 1-17, in the reply filed on 06/15/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 1-2, 10-11, 15, and 17-18 of copending Application No. 16/422,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of copending claims 1-2, 10-11, 15, and 17-18 renders obvious instant claim 1, directed to a vagus nerve stimulation system comprising intermittent stimulation delivery and recording of ECG data during on/off periods of stimulation delivery, performing Poincaré analysis on R-R intervals in each measured ECG profile for real-time heart variability analysis, and having display means for displaying real-time heart variability analysis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 14, 16, 18, and 20 (original claim numbers of the patent application) of a recently allowed application 17/054,982, U.S. Patent Pub. No. 2021/0268286 A1 (no U.S. Patent No. has been assigned yet). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of patented claims 14, 16, 18, and 20 renders obvious instant claim 1, directed to a vagus nerve stimulation system comprising intermittent stimulation delivery and recording of ECG data during on/off periods of stimulation delivery, performing Poincaré analysis on R-R intervals in each measured ECG profile for real-time heart variability analysis, and having display means for displaying real-time heart variability analysis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 17 each depend on claim 1, which recites (last 6 lines of claim 1) generating display data (comprising a Poincaré plot) and transmitting the display data to the display. Claim 5 is indefinite at lines 7-8, for reciting “wherein the Poincaré plot displays…” since it has not been previously established that the Poincaré plot comprises a function capable of displaying data, or that the display of claim 1 expressly displays the Poincaré plot, wherein claim 1 has support for transmitting display data (comprising a Poincaré plot) to the display.  No display is positively recited (only generation of data), so there is insufficient antecedent basis for the display displaying the Poincaré plot, which is then recited as displaying its own features as recited in claim 5. Claim 17 recites the limitation "a display" in 1, and it is indefinite whether this is the same display recited in claim 1 (6th to last line of claim 1), or is referring to a different display from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio (US 2015/0073237 A1, hereinafter “Osorio”, cited in IDS) in view of Adjouadi et al (US 2016/0038754 A1, hereinafter “Adjouadi”).
Regarding claims 1-2 and 17, Osorio shows a system (Figs. 1, 2) comprising: a vagus nerve stimulation (VNS) device 110 configured to deliver a vagus nerve stimulation signal (para. 0178, 0180) for congestive heart failure treatment (para. 0014-0015, 0018, 0047, 0072 – epileptic event based on cardiac activity), the stimulation signal having an ON-period status in which a stimulus is being delivered to a subject and an OFF-period status in which no stimulus is being delivered to the subject (para. 0007-0009); a processor 215 and a non-transitory computer readable memory 217 storing instructions that, when executed by the processor, cause the system to (Fig. 2; para. 0185, 0194, 0213): synchronously record a first ECG profile of the subject during the ON-period status of the VNS device 110 and synchronously record a second ECG profile of the subject during the OFF-period status of the VNS device (Fig. 4; para. 0049, 0099-0100); and determine heart rate dynamics from the first and second ECG profiles, the heart rate dynamics including a plurality of R-R intervals in each ECG profile (para. 0049-0052, 0103, determining heart rate variability and dynamics from the EKG profiles, the heart rate dynamics including a plurality of heart rate intervals in each EKG profile, which inherently include a plurality of R-R intervals).
Osorio shows generating display data, comprising the heart rate variability data to indicate real-time heart rate variability and autonomic engagement in response to the vagus nerve stimulation signal during the ON-period status and OFF-period status of the VNS device (the data above, wherein the on and off times define the duty cycle of the stimulation signal applied for autonomic engagement), the display data further comprising a Poincare plot (para. 0095, Poincare plot of the real-time heart rate variability data; para. 0196, 0197, the data communicated to the computer monitoring unit 270, Fig. 2, wherein the monitoring unit inherently comprises a display for the physician to monitor the data on a screen of the computer monitoring unit, para. 0187, 0196); and transmit the display data to the display (Fig. 2, data transmissions 277, for display to the screen of the computer monitoring unit 270, para. 0196).
Based on the above, the heart rate variability data that is transmitted for display comprises R- R intervals for each of the first and second ECG profiles. It is not expressly stated that the R-R intervals for each of the first and second ECG profiles are specifically relied upon to indicate the heart rate variability and autonomous engagement in response to the vagus nerve stimulation. Adjouadi expressly teaches that it is known in the art of monitoring and processing ECG data for variability analysis (para. 0019, 0031) to monitor the waveform of the ECG (para. 0037) and its intervals, including R-R intervals (para. 0038), for R-R variability (para. 0040), and using a Poincare plot to map the ECG data as a function of R-R intervals of historical, preceding R-R intervals (Fig. 5, para. 0075-0076) and present R-R intervals recording during stimulation (Fig. 6, para. 0013, 0077-0078) to indicate the real-time heart rate variability and autonomic engagement in response to stimulation (para. 0077-0078). Since Osorio shows using a Poincare plot to display ECG profile data, and Adjouadi teaches using a Poincare plot to display specific R-R interval analysis of ECG profile data, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECG data processing and Poincare plot of Osorio to include Adjouadi’s ECG data processing and Poincare plot, to expressly include the R-R interval of a QRS complex in an ECG waveform of each of the first and second ECG profiles (which define the duty cycle for autonomic engagement, above) plotted as a function of the R-R interval of a preceding QRS complex in the ECG waveform (combining historic and present data for the purposes of comparing to indicate the real-time heart rate variability and autonomic engagement), wherein the motivation for modification is to improve Osorio’s display data to specifically analyze R-R interval data of the ECG waveform for purposes of plotting the ECG profiles based on a particular waveform or interval for recurrence plot analysis.  
Regarding claim 3-4, Osorio in view of Adjouadi renders obvious the feature of specifically analyzing the ECG data based on a particular interval relationship of ECG waveforms, specifically R-R interval data as taught in view of Adjouadi (Figs. 5-6, para. 0075-0078). Adjouadi also teaches using different markers to designate the different category of plot points (Fig. 6, see the table of markers in the upper left corner of the plot). Adjouadi teaches that the different marker types include circular and non-circular shapes to distinguish the different data types (Fig. 6, see the markers which include an asterisk shape for “baseline”, circular for “baseline centroid” and “active centroid”, and a non-circular square marker for “active”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided different markers to designate the different types of data on the Poincare plot, such that the Poincare plot shows R-R interval data during the ON-period status with a marker of a “first type” and the Poincare plot shows R-R-2- 4863-7423-7731.1Atty. Dkt. No. 104292-2113interval data during the OFF-period status with a marker of a “second type” different than the first type to distinguish R-R interval data during stimulus delivery from R-R interval data during no stimulus delivery. It would have been further obvious that when distinguishing the different data being plotted, to have different marker types, including different shapes as taught by Adjouadi, so that the marker of the first type is one of circular or non-circular, and the marker of the second type being the other of circular or non-circular.  
Regarding claim 5, the modification of Osorio in view of Adjouadi renders obvious specifically isolating R-R intervals of ECG waveforms for Poincare plotting and analysis, wherein Osorio shows analyzing ECG data of subsequent on and off periods of data (which form the duty cycle of the stimulation signal applied) the teaching in view of Adjouadi renders obvious comparing preceding historic and present data, so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the system record the ECG data in cycles, to similarly plot preceding and subsequent sets of data, such that the system records and plots a preceding cycle of data and a subsequent cycle of data, for display and analysis. After the modification, the system would then: record the ECG data for a first cycle of the VNS device, the first cycle including ECG data during stimulation delivery and no stimulation delivery; record ECG data for a second cycle of the VNS device subsequent to the first cycle, the second cycle including ECG data during stimulation delivery and no stimulation delivery; and determine R-R interval data for each of the first and second cycles; wherein the Poincare plot displays the R-R interval data of the first and second cycles. It would have been obvious to indicate which data is older, as taught by Adjouadi (Figs. 5-6, paras. 0075-0078, plotting historic and present data points), such that the data of the first cycle is older than the data of the second cycle, to categorize the data types on the plot. 
Regarding claims 8 and 10, the combination of Osorio and Adjouadi renders obvious the invention of claim 1 above. Adjouadi teaches that the Poincare plot comprises visually aggregating the R-R interval data such that there is a best fit ellipse about a centroid, the centroid being a mean of a group of the R-R interval data (Fig. 6 – see the average of data grouped into respective clusters, with a best fit ellipse around the cluster of data). Based on the modification of Osorio in view of Adjouadi, above, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the display data to comprise visually aggregated R-R interval data for the ON-period status into a first group and visually aggregated R-R interval data for the OFF-period status into a second group, into the best fit ellipses taught by Adjouadi, for the purpose of providing a visual means of the R-R interval data being analyzed.  
Regarding claim 9, while Adjouadi teaches ellipses (Fig. 6), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the shape is based on fit to the recurrence of R-R interval data, with the ellipse being the best fit shown, but it would have been obvious to have found a best fit circle to the data if needed for the particular data set and mean of the data set, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Osorio shows wherein the display data further comprises an ECG waveform defined by the recorded ECG data (as discussed above) and an indicator of at least one of heart rate (Fig. 2, para. 0187-0188, wherein the sensors 212 record heart rate, and the heart rate is received by the medical device 200 and transmitted to the monitoring unit 270 comprising the display).  
Regarding claim 13, as previously discussed, the duty cycle comprises the on and off periods defining stimulation delivered, so that Osorio shows wherein the instructions are further configured to indicate information regarding the stimulus delivered to the subject, the information including at least one of the duty cycle.  
Regarding claim 16, Osorio shows further comprising an ECG cable assembly configured to capture ECG signals from the subject (Fig. 2, sensors 212 comprising “cable” leads 211, for obtaining cardiac signal data, para. 0188; p. 20, claims 1 and 7 showing that the cardiac signal obtained is EKG/ECG).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Osorio and Adjouadi, in view of Tran (US 2005/0182755 A1, hereinafter “Tran”).
Regarding claims 6-7, Osorio in view of Adjouadi renders obvious a Poincare plot for display on a monitor. Claims 6-7 are directed to further interface features of the display. Tran teaches that it is known in the art of data display and interface features of the display to provide control of brightness and scalability of the plot on display (Fig. 8, para. 0065 – “zoom” to scale the object, “ztran” to control brightness, and additional features to toggle on/off features for display). Tran teaches that it is also known to use these features with Poincare plot, to be able to zoom in and out of display data to visualize data represented on a more detailed scale and on a hyperbolic grander scale (para. 0076-0078), and to include scroll function to see different parts of the image on display (para. 0075), which provides the benefit of displaying complex data in a reduced visual space (para. 0076-0078).  It would have would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that when providing Poincare plot on a display of Osorio and Adjouadi, to include ability to interact with the display as taught by Tran, to include showing different brightness level for different data sets, scalability and scrolling to view different parts of the display in parts or in full on a limited visual space as taught by Tran. The motivation for modification would have been to show the Poincare plot of the combination to show the R-R interval data of the second cycle at a brightness level that is greater than a brightness level of the R-R interval data of the first cycle, as desired when visualizing the different sets plotted on the Poincare plot, and to be able to scale and scroll the Poincare plot as needed to view the desired part of the plot on display, according to the visual space of the display.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Osorio and Adjouadi, in view of Falk et al (US 2020/0345251 A1, hereinafter “Falk”).


Regarding claim 11, the combination of Osorio and Adjouadi renders obvious visually aggregating R-R interval data into groups, comprising best fit ellipses of the data groups (Adjouadi, Fig. 6). Adjouadi lacks expressly teaching what the major and minor axes are, of the best fit ellipses shown. Falk teaches that it is known in Poincare plots to define the major and minor axes according to lines of identity when fitting the data (para. 0076, the major axis being the long axis and the minor axis being the shorter one perpendicular to it, as known in the art), wherein such axes comprise instantaneous heart rate variability and continuous heart rate variability (para. 0076) to indicate recurrence and deviation from the time-domain heart rate variability metrics. Since the combination displays R-R interval data to analyze for real-time heart rate variability, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designated the axes of the ellipse to be defined by lines of identity as taught by Falk, according to instantaneous heart rate variability and continuous heart rate variability as taught by Falk, such that the major axis extending through the centroid of the grouped data is to be defined by continuous heart rate variability and the minor axis defined by instantaneous heart rate variability.  The motivation for modification would have been to bound the group of data according to time-based HRV metrics, when finding a best fit to categorize how to visually aggregate and display the R-R intervals based on instantaneous heart rate variability and continuous heart rate variability.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Osorio and Adjouadi, in view of Lee et al (US 2007/0255330 A1, hereinafter “Lee”).

Regarding claims 14-15, the combination of Osorio and Adjouadi renders obvious displaying a Poincare plot of R-R intervals of ECG data. Osorio shows that the data comprises showing when therapy was delivered and efficacy of the therapy (para. 0197), but the combination lacks showing that the data specifically indicates when the stimulus is being delivered to the subject, or toggling when to initiate recording of the ECG data. Lee teaches that it is known in the art of electrical stimulation therapy and ECG data recording to provide a means of triggering various operations of the system, including triggering initiating recording of ECG data (para. 0017), which also includes time stamps for when the operations occur (para. 0017), and also trigger and synchronize stimulus delivery (para. 0007, 0041), thereby including recording when stimulus is being delivered. Lee teaches transmitting the data to another monitor (para. 0017-0018) for display (para. 0020) including the time correlations (para. 0039), which provides detailed display data.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Osorio and Adjouadi to show when the stimulus is being delivered to the subject and also be able to trigger initiating recording of ECG data as taught by Lee, for the purpose of synchronizing various operations of the system as taught by Lee while also maintaining detailed data records, for the benefit of improving how therapy is delivered, how response is recorded, to improve how the data is categorized, captured and stored for analysis and display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792